Citation Nr: 0104013	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left first metacarpal with amputation of the 
distal left thumb, arthritis of the left thumb, arthritis 
affecting the 2nd metacarpal and navicular articulation, and 
carpal tunnel syndrome (left hand and wrist disability), 
currently evaluated as 40 percent disabling. 

2.  Entitlement to service connection for right hand 
disability, to include on a secondary basis.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In July 2000, the Board remanded this case in order to 
schedule the veteran for a hearing before a traveling member 
of the Board.  A hearing was held in November 2000 at the New 
Orleans, Louisiana RO, before the undersigned Board member.  
A transcript of the hearing has been associated with the 
claims file. 


REMAND

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim for service connection for a right 
hand disorder has been received since the supplemental 
statement of the case was issued in November 1999.  The 
veteran has not waived his right to have this evidence 
initially considered by the RO.  

The Board also notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends that service connection is warranted for 
right hand disability because it is etiologically related to 
service trauma and his service-connected left hand and wrist 
disability.  He also contends that the service-connected left 
hand and wrist disability is more severely disabling than the 
current 40 percent evaluation reflects.  In this regard, he 
maintains that he has increased pain, limitation of motion 
and an inability to grasp objects with the left hand.  
Overall, he contends that he is unable to maintain or secure 
employment because of his "hand" disabilities.  

The record reflects that the veteran has submitted a report 
from his physician indicating that the veteran's right hand 
disability is, at least in part, due to the service-connected 
left hand and wrist disability.  However, the veteran has not 
been provided a VA examination to determine the nature and 
etiology of any current right hand disorder. 

The veteran was most recently examined by VA for his service-
connected left hand and wrist disability  in May 1998.  At 
that time, the VA examiner did not provide an adequate 
assessment of the functional impairment due to 
incoordination, weakened movement and excess fatigability on 
use.  Further, the examiner did not adequately assess the 
functional loss due to pain, particularly functional loss 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4. 45 (2000) and 
DeLuca v. Brown, 8 Vet. App. 202 (1999).

Finally, during the November 2000 hearing at the New Orleans, 
Louisiana, RO, the veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA) based on his service-connected left hand disability and 
non-service-connected asthma, but neither the decision 
awarding such benefits nor the complete records upon which 
the award was based have been associated with the claims 
folder. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain a copy of 
the decision awarding the veteran 
SSA disability benefits and of the 
record upon which the award was 
based.

2.  The RO should request the 
veteran to provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  He should also be 
requested to provide details 
concerning the treatment received 
for his right hand during service.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been previously obtained, to 
specifically include any available 
service medical records pertaining 
to treatment of the veteran's right 
hand.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to attempt to provide a copy of 
the outstanding medical records.

4.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
right hand disability and to 
determine the current degree of 
impairment from the service-
connected left hand and wrist 
disability.  The claims file, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies, 
including X-rays, should be 
conducted, and all findings should 
be reported in detail.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of a 
fracture of the left first 
metacarpal with amputation of the 
distal left thumb, arthritis of the 
left thumb, arthritis affecting the 
2nd metacarpal and navicular 
articulation, and carpal tunnel 
syndrome.  In reporting the results 
of range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should identify any sensory 
impairment present.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of 
any atrophy, sensory impairment, 
incoordination, weakened movement 
and excess fatigability on use 
should be described by the examiner.  
The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should 
provide an opinion on the impact of 
the service-connected disability on 
the veteran's ability to work. 

Based upon the examination results 
and the review of the claims folder, 
the examiner should provide an 
opinion as to whether any currently 
present right hand disorder is 
etiologically related to service or 
was caused or worsened by the 
service-connected left hand and 
wrist disability.  If the examiner 
is of the opinion that the right 
hand disability was aggravated by 
the service-connected disability, he 
should identify the increase in 
disability due to the service-
connected disability. 

The examiner should also provide 
supporting rationale for each 
opinion expressed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of VCAA.  

6.  Then, the RO should readjudicate 
the issues on appeal.  

7.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 








Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


